Citation Nr: 1208170	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  03-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating for degenerative joint disease of the right knee, higher than 20 percent prior to August 1, 2003; higher than 10 percent from August 1, 2003 to June 8, 2005; and higher than 30 percent from August 1, 2006.  

2. Entitlement to an initial rating for degenerative joint disease of the left knee, higher than 10 percent prior to May 4, 2009; higher than 20 percent from May 4, 2009 to July 15, 2009; and higher than 30 percent from September 1, 2010.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision in April 2002 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2002, a statement of the case was issued in December 2002, and a substantive appeal was timely received in January 2003.  

The Board notes that in an April 2002 rating decision, the RO, in relevant part, granted service connection for degenerative joint disease of the right knee and assigned an initial 20 percent evaluation based on Diagnostic Code 5010, 38 C.F.R. § 4.71a, for arthritis.  In a December 2002 rating decision, the RO, in relevant part, found clear and unmistakable error in the April 2002 rating decision regarding the assignment of the 20 percent evaluation for the Veteran's right knee disability.  The RO explained that the evaluation criteria had been improperly applied and proposed to reduce the disability rating to 10 percent.  The Veteran was so notified in January 2003 and informed of his right to a pre-determination hearing.  The Veteran did not request such a hearing.  Subsequently, in a May 2003 rating decision, the RO assigned a 10 percent evaluation for the right knee disability, effective August 1, 2003.  

In January 2005, the Board denied the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee and entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee.  The Veteran appealed those decisions to the United States Court of Appeals for Veterans Claims.  The Court issued an Order in December 2006 which vacated the Board's January 2005 decision and remanded the case to the Board because the VA examinations in April 2002 and in April 2003 did not indicate at what point the Veteran experienced pain upon range of motion. 

In May 2007, the Board remanded the Veteran's claims for further notice and development consistent with the Court's December 2006 Order.  The RO issued a rating decision in June 2009 which granted a 100 percent evaluation of degenerative joint disease, status post arthroplasty of the right knee, effective June 9, 2005 and an evaluation of 30 of percent from August 1, 2006, and a 20 percent evaluation for degenerative joint disease of the left knee, effective May 4, 2009. 

These claims were again before the Board in September 2009.  The Board issued a September 2009 decision which denied entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee, status post arthroscopy through June 9, 2005, denied entitlement to a rating in excess of 30 percent for degenerative joint disease of the right knee, status post arthroscopy since June 9, 2005, granted a separate rating of 20 percent for lateral instability of the right knee, denied entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left knee through May 3, 2009, and denied entitlement to a rating in excess of 20 percent for degenerative joint disease of the left knee since May 4, 2009.  

A rating decision in September 2009 granted a temporary evaluation of 100 percent effective July 16, 2009 for the left knee based on surgical or other treatment necessitating convalescence and assigned a 30 percent evaluation from September 1, 2010.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In March 2010, the Court issued an Order granting the parties Joint Motion for Remand and with the exception of the grant for a separate 20 percent rating for lateral instability of the right knee, remanded the issues back to the Board.  The parties agreed that the September 2009 Board decision in denying the increased rating claims for the knees did not adequately address Deluca factors (when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995)).  

As for the TDIU claim, the Board notes that the Veteran was previously denied entitlement to a TDIU in a June 2003 rating decision.  The Veteran disagreed with the denial during his RO hearing in July 2003, a statement of the case was issued in June 2004, and the Veteran did not file a timely Form 9 Appeal.  Nevertheless, in the Joint Motion for Remand in March 2010, the parties agreed that the Board needed to consider whether a TDIU claim was reasonably raised by the record, and if so the Board needed to adjudicate the issue.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that entitlement to TDIU is not a separate claim when it arises as part of a claim for benefits for specific conditions).  

In March 2010, the Board remanded the issues of initial increased rating claims for the knees and TDIU to comply with the directives in the Joint Motion for Remand in March 2010.  The Board instructed that consideration be given as to whether the Veteran's TDIU and increased rating claims warrant referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether his disability picture requires the assignment of an extraschedular rating under 38 C.F.R. §§ 3.321 and 4.16(b).  If so, the Board requested that the claims be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration.  In the supplemental statement of the case in December 2011, the RO determined that while the Veteran has met the schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a), the evidence did not show that his service-connected disabilities precluded gainful sedentary employment.  The RO also found that the Veteran's service-connected bilateral knee disability did not present such an exceptional and unusual disability picture to warrant extraschedular entitlement under 38 C.F.R. 
§ 3.321.  

Therefore although the Veteran did not perfect his appeal arising from the rating decision in June 2003 which denied TDIU, as throughout the appeal period for initial higher ratings for his bilateral knee disability he has complained that he cannot work due to his knees, the issue of TDIU is on appeal as it is part of his initial increased rating claims for the knees.  See Rice.

A review of the Virtual VA paperless claims processing system includes VA medical records from 2009 to 2010 which are further discussed below.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to TDIU from August 1, 2003 to June 8, 2005 will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is in receipt of a separate rating for lateral instability of the right knee.  

2. Prior to June 9, 2005, the right knee is manifested by flexion at most limited to 90 degrees and extension to -10 degrees and the Veteran complained of pain, weakness, stiffness, swelling, fatigability, giving way of both knees and additional limitation of motion during increased mobility; however, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees or extension limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  

3. In July 2005, the Veteran underwent a total right knee replacement.  

4. From August 1, 2006, the residuals of the total right knee replacement are manifested at most by flexion to 80 degrees with pain and by extension to 0 degrees, but no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there is no ankylosis, nonunion of the tibia and fibula, or severe painful motion or weakness. 

5. Prior to May 4, 2009, the left knee is manifested by flexion at most limited to 90 degrees and extension to 0 degrees and the Veteran complained of pain, severe weakness, stiffness, swelling, fatigability, giving way of both knees and additional limitation of motion during increased mobility; however, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees or extension limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there is no recurrent subluxation or lateral instability.  

6. From May 4, 2009 to July 15, 2009, flexion at most was limited to 100 degrees with pain and extension was 0 degrees; however, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 15 degrees or extension limited to 20 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there was moderate instability of the left knee.  

7. From September 1, 2010, the residuals of the total left knee arthroplasty are manifested at most by flexion to 95 degrees with pain and by extension to 0 degrees, but no additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use; there is no ankylosis, nonunion of the tibia and fibula, or severe painful motion or weakness. 

8. From October 1, 2002 to July 31, 2003 and from August 1, 2006, the Veteran has been unable to secure and follow substantially gainful employment as a result of his service-connected right hip disability and bilateral knee disability.



CONCLUSIONS OF LAW

1. Prior to August 1, 2003, the criteria for an initial rating higher than 20 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, (2011).

2. From August 1, 2003 to June 8, 2005, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

3. On June 9, 2005, the Veteran underwent a total right knee replacement. 

4. From August 1, 2006, the criteria for an initial rating higher than 30 percent for degenerative joint disease of the right knee status post arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).

5. Prior to May 3, 2009, the criteria for an initial rating higher than 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, (2011).

6. From May 4, 2009 to July 15, 2009, the criteria for an initial rating higher than 20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

7. On July 16, 2009, the Veteran underwent a total left knee arthroplasty.

8. From September 1, 2010, the criteria for an initial rating higher than 30 percent for degenerative joint disease of the left knee status post arthroplasty have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).

9. From October 1, 2002 to July 31, 2003 and from August 1, 2006, the criteria for the assignment of TDIU are met.  38 C.F.R. §§ 3.340 and 4.16(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided a post-adjudication VCAA notice by letter dated in February 2003.  The Veteran was notified of the evidence needed to substantiate the claim for TDIU, as well as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

In May 2007, the Veteran received notice regarding disability ratings and effective-date elements of the claims, which also notified the Veteran of the evidence necessary to show the effect that a worsening disability has on employment.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the claims for initial higher ratings for the knees, once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

To the extent that fully sufficient VCAA notice pertaining to the TDIU came after the adjudication of the claims for initial higher ratings, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content-complying VCAA notice, the claims were readjudicated in the supplemental statement of the case, dated in June 2009 and in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)


Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, lay statements, and available records from the Social Security Administration have been associated with the record.  Additionally, the Veteran was afforded multiple VA examinations during the appeal period, to include a recent VA examination in November 2011.  While previous VA examinations were not adequate to the extent that painful range of motion was not discussed, the Board finds that the most recent VA examination in November 2011 is adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issues on appeal are for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating.  

The Veteran's knees have been rated under Diagnostic Code 5010.  During the appeal period, the right knee also has been rated under Diagnostic Code 5055 and the left knee has been rated under Diagnostic Code 5257.  The Veteran is in receipt of a separate rating under Diagnostic Code 5257 for the right knee.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by x-ray findings is to be rated as arthritis degenerative under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative changes established by x- ray findings are rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint involved.  

Under Diagnostic Code 5055, a 100 percent schedular rating is assigned for one year, following a total knee replacement.  At the termination of the total rating, the disability is rated on the residuals.  Under Diagnostic Code 5055, the criteria for the next higher rating, 60 percent, are chronic residuals consisting of severe painful motion or weakness.  An intermediate rating between 30 and 60 percent may be assigned by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating under Diagnostic Code 5055 is 30 percent.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 percent is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.

Diagnostic Code 5259 provides that a 10 percent rating is warranted for surgically removed cartilage that is symptomatic.  A semilunar cartilage is one of the menisci of the knee joint.  A 10 percent rating is also the highest schedular evaluation allowed under Diagnostic Code 5259.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a . 

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71 , Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.

More recently, the VA General Counsel held that separate ratings could be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Evidence

In November 2001, the Veteran filed a claim of service connection for his bilateral knee disability, which was granted by the rating decision in April 2002, effective the date the initial claim was received which was November 21, 2001.  In May 2002, the Veteran complained of pain, severe weakness, and limited motion.  

During the appeal period the medical records associated with the claims folder are dated from 2001 to 2011 and include VA records, private records, and records from the Social Security Administration.  The records are replete with complaints of knee pain and decreased range of motion.  

During the appeal period, x-rays in February 2001 and onward show degenerative changes in both knees.  

On VA examination in April 2002, flexion of the right knee was about 100, and extension was -10.  Flexion of the left knee was 130 and extension was 0.  

On VA examination in April 2003, the Veteran complained of pain, weakness, stiffness, swelling, and giving way of both knees.  He had fatigability of both his knees.  He had additional limitation of motion during increased mobility.  He had no dislocation or subluxation.  Right knee flexion was 100 degrees and extension was -10 degrees.  Left knee flexion was 130 degrees and extension was 0 degrees.  

VA progress notes in March 2003 show flexion in both knee was 90 degrees.  In July 2004 flexion of the right knee was 90 degrees and flexion of the left knee was 110 degrees.  The Veteran had pain in both knees.  

In June 2005, the Veteran had surgery for a total right knee replacement.  Following the surgery, VA treatment records show he underwent kinesiotherapy to improve his range of motion.  VA progress notes in October 2005, show small effusion and stability of the right knee.  Flexion was 90 degrees and the Veteran was missing about 5 degrees of full extension.  

VA progress notes in February 2009, show range of motion of the right knee was 80 degrees.  There was no laxity.

On VA examination on May 4, 2009, the Veteran complained of pain, weakness, stiffness and occasional swelling of the left knee.  He also reported locking in the left knee once per month.  He reported flare-ups on a daily basis, especially with walking and standing.  During flare-ups, he could not walk far and could not stand for prolonged periods of time.  He had a left knee brace and reported walking with a cane.  He denied having dislocation as well as recurrent subluxation.  The examiner noted that the knee condition did not interfere with the Veteran's activities of daily living.  Physical examination shows the gait was limping.  There was tenderness in both knees without effusion, edema, deformity, and crepitation.  He had active and passive full extension in both knees without pain and discomfort.  Passive and active flexion in the right knee was 90 degrees, with pain beginning at 80 degrees.  Passive and active flexion in the left knee was 110 degrees with pain starting at 100 degrees.  There was no change on repetitive range of motion.  There was moderate laxity or instability to both medial and lateral collateral ligaments of both knee joints.  The examiner was of the opinion that it would be pure speculation to state whether there would be pain, weakness, incoordination, and lack of endurance change in range of motion with a flare-up in both knees.  There was no evidence of dislocation or loosening noted.  The diagnoses were degenerative joint disease of the right knee with status post prosthesis and degenerative joint disease of the left knee.   

VA medical records show that in July 2009, the Veteran underwent a left total knee arthroplasty and had subsequent kinesiotherapy.  Subsequently in September 2009, range of motion of the left knee was 5 to 95 degrees.  Range of motion of the right knee was 0 to 105 degrees.  A kinesiotherapy consult that same month shows active left knee extension was -10 and flexion was 85.  In October 2009 range of motion of the left knee appeared to be 5-95 degrees.  In September 2010, range of motion of the left knee was from 0 to 100 degrees.  

On VA examination in November 2011, the Veteran did not report flare-ups that impact the function of the knees.  Right knee flexion was 95 degrees with pain.  Right knee extension was 0 degrees with no pain.  Left knee flexion was 95 degrees with pain.  Left knee extension was 0 degrees.  The Veteran was able to perform repetitive testing with three repetitions.  Right knee and left knee post-test flexion was 95 degrees.  Right knee post-test extension was 0 degrees.  The examiner indicated that the Veteran did no have additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  He did not have any functional loss and/or functional impairment of the knee and lower leg.  The examiner noted that he had less movement than normal, weakened movement, excess fatigability, pain on movement, and instability of station.  Muscle strength in both knees was normal.  Anterior and posterior instability of both knees was 2+.  Medial-lateral instability of both knees was 2+.  The examiner noted that there was no evidence or history of subluxation or dislocation.  However, the Veteran regularly used a cane and a walker occasionally.  The examiner indicated that there was no x-ray evidence of patellar subluxation and there was no x-ray evidence of fracture or dislocation.  

Analysis - Right Knee

As the Veteran is in receipt of a separate rating for lateral instability of the right knee under Diagnostic Code 5257 and has not appealed the assigned rating or the effective date assigned, consideration of Diagnostic Code 5257 is not necessary.  In the Joint Motion for Remand in March 2010, the parties specifically indicated that they did not wish to disturb the rating the Board assigned for instability of the right knee.  

An initial rating higher than 20 percent prior to August 1, 2003 

Based on the evidence of record, during this period flexion at most was limited to 90 degrees and extension at most was -10.  During this period the Veteran also complained of pain, severe weakness, stiffness, swelling, fatigability, and giving way of both knees and additional limitation of motion during increased mobility.  

As the criterion for a 30 percent rating for flexion is flexion limited to 15 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, the criterion for a 30 percent rating for extension is extension limited to 20 degrees and the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 20 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Veteran does not meet the zero percent criteria for flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of separate ratings under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

As there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, symptomatic removed semilunar cartilage, or impairment of tibia and fibula Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.

For the above reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent for the right knee prior to August 1, 2003 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).  

An initial rating higher than 10 percent from August 1, 2003 to June 8, 2005

During this period, the pertinent finding is flexion of the right knee being limited to 90 degrees in July 2004.  As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, the criterion for a 20 percent rating for extension is extension limited to 15 degrees and there are no findings pertaining to limitation of extension which show that extension was limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Veteran does not meet the zero percent criteria for flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of separate ratings under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

As there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, symptomatic removed semilunar cartilage, or impairment of tibia and fibula, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.

For the above reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for the right knee from August 1, 2003 to June 8, 2005 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).  

A initial rating higher than 30 percent from August 1, 2006

In June 2005 the Veteran underwent a total right knee replacement.  Pursuant to Diagnostic Code 5055, the Veteran is entitled to a 100 percent rating for the year following implantation of the prosthesis, followed by a minimum 30 percent evaluation.  Therefore, a 100 percent evaluation from June 9, 2005 to August 1, 2006 is warranted.  For the period from August 1, 2006, the Veteran's residuals of a total right knee replacement have been rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

The Board notes that while Diagnostic Code 5055 specifies that a 60 percent rating may be assigned if there is severe painful motion or weakness and a rating between 30 and 60 percent may be assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  

As there is no evidence of ankylosis or impairment of tibia and fibula, the criteria for a 40 percent rating under Diagnostic Code 5256 and Diagnostic Code 5262 are not met.  

As for Diagnostic Code 5261, during this period extension at most was limited to 0 degrees.  On VA examination in November 2011, the examiner noted that there was less movement than normal, weakened movement, excess fatigability, pain on movement, and instability.  As the criterion for a 40 percent rating for extension is extension limited to 30 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 30 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During this period, in addition to extension being 0 degrees, flexion at most was limited to 80 degrees with pain and the evidence does not more nearly approximate or equate to a 60 percent rating under Diagnostic Code 5055 for severe painful motion or weakness in the affected extremity.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher 30 percent for the right knee from August 1, 2006 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b). 

Analysis - Left Knee

An initial rating higher than 10 percent prior to May 4, 2009

Based on the evidence of record, during this period flexion at most was limited to 90 degrees and extension was 0.  During this period, the Veteran also complained of pain, severe weakness, stiffness, swelling, fatigability, and giving way of both knees and additional limitation of motion during increased mobility.  

As the criterion for a 20 percent rating for flexion is flexion limited to 30 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 30 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, the criterion for a 20 percent rating for extension is extension limited to 15 degrees and the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Veteran does not meet the zero percent criteria for flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of separate ratings under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

The Board further notes that the Veteran is not entitled to a separate rating for instability and the provisions of VAOPGCPREC 9-98 do not apply in this case because the Veteran does not have limitation of motion of the left knee that meets the criteria for a zero-percent rating under either Diagnostic Code 5260 or 5261. Moreover, while the Veteran in April 2003 complained of left knee giving way, the examiner noted that he did not have dislocation or subluxation and the evidence does not show that the Veteran had instability of the knee. 

As there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, symptomatic removed semilunar cartilage, or impairment of tibia and fibula Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.

For the above reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent prior to May 3, 2009 for the left knee and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).  

An initial rating higher than 20 percent from May 4, 2009 to July 15, 2009

The pertinent evidence of record during this period consists of the VA examination on May 4, 2009.  The Veteran complained of pain, weakness, stiffness and occasional swelling in the left knee.  He reported locking in the left knee once per month and flare-ups on a daily basis with walking and standing.  He denied dislocation and recurrent subluxation.  The examination shows that flexion at most was limited to 100 degrees with pain and extension was 0 degrees.  The examiner was of the opinion that there was moderate laxity or instability and the diagnosis was degenerative joint disease of the left knee.  

As the criterion for a 30 percent rating for flexion is flexion limited to 15 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 15 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, flexion limited to 60 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As for limitation of extension, the criterion for a 30 percent rating for extension is extension limited to 20 degrees and the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 20 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As the Veteran does not meet the zero percent criteria for flexion and extension, which require 60 degrees and 5 degrees respectively, the assignment of a separate rating under Diagnostic Codes 5260 or 5261 is not appropriate in this case. 

The Board further notes that the Veteran is not entitled to a separate rating for instability and the provisions of VAOPGCPREC 9-98 do not apply in this case because the Veteran does not have limitation of motion of the left knee that meets the criteria for a zero-percent rating under either Diagnostic Code 5260 or 5261.  

As for the next higher rating of 30 percent under Diagnostic Code 5257 for recurrent subluxation or lateral instability, the evidence does not more nearly approximate or equate to the next higher rating of 30 percent for severe recurrent subluxation and lateral instability as the examiner determined that there was moderate laxity or instability and the Veteran denied having dislocation and recurrent subluxation.  

While there are subjective complaints of locking, there are no objective findings of ankylosis during this period and the examiner in May 2009 provided a diagnosis of degenerative joint disease of the left knee.  As there is no evidence of ankylosis, dislocated semilunar cartilage with frequent episodes of locking and effusion, symptomatic removed semilunar cartilage, or impairment of tibia and fibula Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable.

For the above reasons, the preponderance of the evidence is against the claim for an initial rating higher than 20 percent from May 4, 2009 to July 15, 2009 for the left knee and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).  

An initial rating higher than 30 percent from September 1, 2010

In July 2009 the Veteran underwent a total left knee arthroplasty and was assigned a 100 percent rating based on surgical or other treatment necessitating convalescence from July 16, 2009 to August 31, 2010.  As the Veteran had a total left knee arthroplasty, the appropriate Diagnostic Code for this period is Diagnostic Code 5055 for knee replacement.  

Diagnostic Code 5055 specifies that a 60 percent rating may be assigned when there is severe painful motion or weakness and a rating between 30 and 60 percent may be assigned when there are intermediate degrees of residual weakness, pain, or limitation of motion to be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  In this case, the Board finds that the evidence does not more nearly approximate or equate to a higher rating under Diagnostic Codes 5256, 5261, or 5262, and the record is void of evidence of chronic residuals consisting of severe painful motion or weakness. 

As there is no evidence of ankylosis or impairment of tibia and fibula, the criteria for a 40 percent rating under Diagnostic Code 5256 and Diagnostic Code 5262 are not met.  

As for Diagnostic Code 5261, during this period extension at most was limited to 0 degrees.  On VA examination in November 2011, the examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, and instability of station.  As the criterion for a 40 percent rating for extension is extension limited to 30 degrees, the findings pertaining to limitation of extension do not more nearly approximate or equate to extension limited to 30 degrees, to include consideration of additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the criterion for a zero percent rating, extension limited to 5 degrees is also not shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

During this period, in addition to extension being 0 degrees, flexion at most was limited to 95 degrees with pain and the evidence does not more nearly approximate or equate to a 60 percent rating under Diagnostic Code 5055 for severe painful motion or weakness in the affected extremity.  

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher 30 percent for the left knee from September 1, 2010 and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b). 


Extraschedular Consideration

The record shows the Veteran is unemployable due to his service-connected disabilities.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected knees.  A wide range of signs and symptoms are contemplated in the applicable rating criteria.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


TDIU

Legal Criteria

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340 and 4.16(a).  However, if there is only one such disability, it shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purposes of one 60 percent disability and one 40 percent disability disabilities of one or both upper extremities or of one or both lower extremities including the bilateral factor will be considered as one disability.  38 C.F.R. 
§ 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Evidence and Analysis

On VA examination in April 2002, the Veteran indicated he stopped working in August 2000 because of knee problems.  In January 2003, the Veteran contended he could not work due to his service-connected right hip disability and bilateral knee disability.  He indicated he last worked as a manager of a small store from 1972 to 2000 which he partly owned.  The Veteran noted he had a two year high school education and did not have any other education and training before he became too disabled to work.  At a RO hearing in July 2003, the Veteran and his representative explained that he worked as a truck driver for a grocery delivery business he owned with his brother and could no longer work due to excruciating pain in his knees while driving.  The Veteran testified that he had numbness, "popping" and locking in his knees.  Prior to owning his business he indicated he worked for FMC Ordinance and for Cedar Coal where he operated equipment.  

During the appeal period, the evidence shows that from October 1, 2002 to July 31, 2003 and effective August 1, 2006, the Veteran had a combined rating of 60 percent for his service-connected right hip and knees.  From October 1, 2002 to July 31, 2003 he had a 30 percent rating for his right hip, 20 percent for his right knee, and 10 percent for his left knee.  As of August 1, 2006, he had a 30 percent rating for his right hip, 30 percent for his right knee, and 10 percent for his left knee.  As the right hip disability and bilateral knee disability qualify as one disability of both lower extremities to include the bilateral factor under 38 C.F.R. § 4.16(a), the Veteran has met the schedular criteria for TDIU from October 1, 2002 to July 31, 2003 and as of August 1, 2006.  

As the Veteran met the schedular criteria for TDIU from October 1, 2002 to July 31, 2003 and from August 1, 2006, the question now becomes whether he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.  On VA examination in April 2003, the examiner was of the opinion that as for physical or sedentary employment, the Veteran could sit or stand for approximately one hour and then would have to take a break and should be trained for a job that allows this kind of flexibility.  On VA examination in November 2011, the examiner was of the opinion that the Veteran's bilateral knee condition impacted his ability to work as the Veteran reported that he has difficulty to move, carry and lift heavy objects.  He also could not climb up and down stairs and ladders and had knee pain due to prolonged period of walking and standing.  The examiner concluded that the Veteran's bilateral status post knee prosthesis has impacted both his physical and sedentary employment.  The examiner was of the opinion that the bilateral knee disability was moderately severe.  

Looking at the Veteran's occupational history, it is clear that his service-connected disabilities prevent him from working in any occupation for which he is qualified for.  He finished two years of high school and primarily has worked as truck driver, which is an occupation that requires physical movement of his lower extremities.  Furthermore, VA examiners have r concluded that his service-connected disabilities impacted his ability to maintain both physical and sedentary employment.  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise as to the Veteran's service-connected right hip disability and bilateral knee disability preventing him from securing or following a substantially gainful occupation.  As such, the benefit of the doubt in resolving the issue is given to the Veteran and therefore TDIU is granted from October 1, 2002 to July 31, 2003 and from August 1, 2006.  38 C.F.R. § 4.16(a).


ORDER

Prior to August 1, 2003, an initial rating higher than 20 percent for degenerative joint disease of the right knee is denied.  

From August 1, 2003 to June 8, 2005, an initial rating higher than 10 percent for degenerative joint disease of the right knee is denied.  

From August 1, 2006, the criteria for an initial rating higher than 30 percent for degenerative joint disease of the right knee arthroplasty is denied.  

Prior to May 3, 2009, an initial rating higher than 10 percent for degenerative joint disease of the left knee is denied.  

From May 4, 2009 to July 15, 2009, the criteria for an initial rating higher than 20 percent for degenerative joint disease of the left knee is denied.  

From September 1, 2010, an initial rating higher than 30 percent for degenerative joint disease of the left knee is denied.  

From October 1, 2002 to July 31, 2003 and from August 1, 2006, TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.


REMAND

In light of the Board's decision, TDIU has been granted from October 1, 2002 to July 31, 2003 and from August 1, 2006.  However, from August 1, 2003 to June 8, 2005 the Veteran did not meet the percentage requirements of 38 C.F.R. § 4.16(a).  (He was in receipt of a 100 percent rating from November 21, 2001 to September 30, 2002 based on surgical or other treatment necessitating convalescence for right hip replacement surgery.)  

The Veteran has stated that he had to quit working in August 2000 due to his knee disabilities.  If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) may award TDIU.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  

Accordingly, the case is REMANDED for the following action: 

1. Pursuant to 38 C.F.R. § 4.16(b), refer the claim for TDIU from August 1, 2003 to June 8, 2005 to VA's Director of Compensation and Pension Service for extraschedular consideration.

2. Thereafter, the claim should be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


